Citation Nr: 1637800	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-41 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral pes planus


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel







INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This appeal was previously remanded by the Board in March 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's claims for increase, the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the Agency of Original Jurisdiction, here the RO, so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the RO receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or in a supplemental statement of the case, it must prepare a supplemental statement of the case addressing that evidence.  38 C.F.R. § 19.31(b)(1) (2015).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2015).

The RO issued a supplemental statement of the case in August 2014 before returning the case to the Board that same month.  In September 2015, the RO arranged for the Veteran to undergo VA examinations regarding claims for service connection for a bilateral ankle disability, to include as secondary to his service connected pes planus disability, and entitlement to a total disability rating based upon individual unemployability.  The Veteran received an examination regarding the severity of his pes planus disability.  The RO did not avail itself the opportunity to issue a supplemental statement of the case addressing the claim for increase and subsequent evidence which was relevant to the claim.  Stated another way, it did not readjudicate the claim for a rating higher than 30 percent for pes planus.  There also is no indication that the RO determined that this evidence was duplicative of evidence previously discussed in the August 2014 supplemental statement of the case or that it was not relevant.  The Veteran had waived RO reconsideration only for evidence that he submitted.  38 C.F.R. § 20.1304(c) (2015). 

While the Board recognizes that the RO had already re-certified or transferred the Veteran's claim to the Board in August 2014, as such the Board had jurisdiction to determine what action is required with respect to additional evidence submitted after the transfer of the claims file to the Board.  38 C.F.R. § 19.37(b) (the Board will determine what action is required with respect to additional evidence).  This subsequent VA examination discusses evidence that is at the heart of the Veteran's claim, i.e., the severity of the Veteran's pes planus disability and the rating that should be assigned.  Consequently, pursuant to Disabled American Veterans, the Board has determined that to afford the Veteran procedural due process, his claim must be remanded so that the RO can issue a supplemental statement of the case and the Veteran be afforded an opportunity to respond.  That way, he is not deprived of the opportunity to prevail at the RO level.   

Upon remand, after completing the evidentiary development, unless the full benefits on the issue have been granted, the RO must issue a supplemental statement of the case addressing the issue of a higher rating for bilateral pes planus.  Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA medical records from August 2015 to the present. 

2.  After the development requested is completed, readjudicate the claim for a higher rating for bilateral pes planus.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




